                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


IN RE: MAUREEN                                               CIVIL ACTION
PHILIPS LEBLANC
                                                             NO. 18-11748

                                                             SECTION “F”


                            ORDER AND REASONS

     Before   the   Court   is    an   appeal   from   the    United   States

Bankruptcy Court’s order granting in part and denying in part Ocwen

Loan Servicing, LLC’s motion to annul cancellation of mortgage and

to rank mortgages.    For the reasons that follow, the Court AFFIRMS

the Bankruptcy Court’s ruling that the property description in the

Original Ocwen Mortgage was insufficient to encumber Lot 47 but

REMANDS the matter for a determination on the merits as to the

validity and rank of the SBA Mortgage.

                                 Background

     The issue in this bankruptcy appeal is whether a property

description in a conventional mortgage is sufficient to encumber

a residential lot located in a subdivision in Slidell, Louisiana.

The facts underlying the appeal date back to 2001:

     In August of 2001, Maureen Philips LeBlanc purchased adjacent

Lots 46 and 47, situated in Section 1 of Bayou Bonfouca Estates in




                                       1
Slidell, Louisiana. 1   Three years later, on May 5, 2004, LeBlanc

sold Lot 46.   The following year, on July 25, 2005, she executed


1 Pursuant to an Act of Cash Sale dated August 27, 2001, Maureen
LeBlanc purchased the following property from H.K. and Chloe Webb:

     ALL THAT CERTAIN LOT OR PARCEL OF LAND, together with
     all the buildings and improvements thereon, and all the
     rights, ways, privileges, servitudes, appurtenances and
     advantages   thereunto   belonging    or   in   anywise
     appertaining, situated in BAYOU BONFOUCA ESTATES,
     SECTION 1, Slidell, St. Tammany Parish, Louisiana, to-
     wit:

     LOT 46 of said subdivision and more fully described as
     follows:

     Said Lot 46 has frontage of 50 feet on Middlebrook Drive,
     with a depth on the East of 123.9 feet, a depth on the
     West of 121.6 feet, with a width in the rear of 100 feet,
     more or less, which is varied by the traverse of Bayou
     Bonfouca.

     All as will be seen by reference to the plat of Survey
     No. 2028 by John H. Sollberger, dated August 12, 1958.

     Further in accordance with survey by Ivan M. Borgen,
     C.E., dated February 14th, 1978, Survey No. 14,174, copy
     of which is attached to Act. No. 382991.

     Being the same property acquired by vendors herein by
     act dated February 20, 1978, recorded in COB 863, folio
     20.

     ALL THAT CERTAIN LOT OF PARCEL OF GROUND, together with
     all the buildings and improvements thereon, and all the
     rights, ways, privileges, servitudes, appurtenances and
     advantages   thereunto   belonging    or   in   anywise
     appertaining, situated in BAYOU BONFOUCA ESTATES,
     SECTION 1, Slidell, St. Tammany Parish, Louisiana, to-
     wit:

     LOT 47 of said subdivision and more fully described as
     follows:

                                 2
a promissory note in favor of Quicken Loans, Inc., secured by a

mortgage in favor of Mortgage Electronic Registration Systems,

Inc., as nominee for Quicken Loans. 2   Recorded in the St. Tammany

Parish mortgage records on August 15, 2005 as Instrument No.

1512016, the “Original Ocwen Mortgage” describes the mortgaged

property as follows:

     Tax ID Number: 1240534749

     Land situated in the Parish of St. Tammany, State of
     Louisiana is described as follows:

     All that certain Lot or Parcel of Land, together with
     all the buildings and improvements thereon, and all the
     rights,   privileges, servitudes,    appurtenances   and
     advantages    thereunto   belonging   or    in   anywise
     appertaining, situated in BAYOU BONFOUCA ESTATES,
     SECTION 1, Slidell, Street. [sic] Tammany Parish, to-
     wit: Lot 46 of said subdivision and more fully described
     as follows: Said Lot 46 has a frontage of 50.00 feet on


     Said Lot 47 has frontage of 50 feet on Middlebrook Drive,
     with a depth on the East of 150.2 feet, a depth on the
     West of 123.9 feet, with a width in the rear of 100 feet
     more or less which is varied by the traverse of Bayou
     Bonfouca.

     All as will be seen by reference to the plat of Survey
     No. 2028 by John H. Sollberger, dated August 12, 1958.

     Further in accordance with survey by Ivan M. Borgen,
     C.E., dated February 14th, 1978, Survey No. 14,174,
     which is attached to Act. No. 382990.

      Being the same property acquired by owners herein by act
      dated February 20, 1978, in COB 863, folio 18.
2 Following several assignments, the note and mortgage are currently

held by Deutsche Bank National Trust Company as Trustee for IndyMac
INDEX Mortgage Loan Trust 2005-AR33, for which Ocwen Loan
Servicing, LLC is the servicer. Thus, for purposes of this appeal,
the Court refers to the July 25, 2005 mortgage as the “Original
Ocwen Mortgage.”
                                 3
     Middlebrook Drive, with a depth on the East of 123.9
     feet, a depth on the West of 121.6 feet, with a width in
     the rear of 100.00 feet, more or less, which is varied
     by the traverse of Bayou Bonfouca. All as will be seen
     by reference to plat of Survey No. 2028 by John
     Sollberger, dated August 12, 1958.          Further in
     accordance with survey by Ivan M. Borgen, C.E., dated
     February 14th, 1978, Survey No. 14,174, copy of which is
     attached to Act No. 382991.

     Commonly known as: 161 Middlebrook Dr., Slidell, LA
     90458

Emphasis added.   LeBlanc intended to place the mortgage on Lot 47

of Bayou Bonfouca Estates, Section 1, which bears the stated

municipal address of 161 Middlebrook Drive and the tax ID number

listed in the mortgage property description. However, the Original

Ocwen Mortgage erroneously refers to “Lot 46” and contains the

metes and bounds description for the lower-numbered lot. 3

     Soon after, Ms. LeBlanc executed three additional mortgages.

First, she issued a multiple indebtedness mortgage in favor of

Hibernia National Bank, which is currently assigned to Real Time

Resolutions, Inc.   Recorded in the St. Tammany Parish mortgage


3 During a trial conducted before the Bankruptcy Court on July 27,
2018, Ms. LeBlanc testified that Lots 46 and 47 shared the address
of 161 Middlebrook Drive at the time she purchased them:

     The Court: All right, let’s back up.    You bought two
     lots when you bought –
     A: Uh-huh, and it was 161 Middlebrook Drive.
     The Court: Okay. So you considered both lots to be your
     home?
     A: Right . . . .
     The Court: But you treated the whole property as your
     home?
     A: Right, when I purchased it that’s how it was set up.
                                 4
records on November 22, 2005, the Real Time Mortgage references

161 Middlebrook Drive and contains the same tax ID number as that

included in the Original Ocwen Mortgage, but it refers to “Lot 47”

and contains the metes and bounds description for the higher-

number lot:

     ALL THAT CERTAIN LOT OR PARCEL OF GROUND, TOGETHER WITH
     ALL THE BUILDINGS AND IMPROVEMENTS THEREON, AND ALL THE
     RIGHTS,   PRIVILEGES, SERVITUDES,    APPURTENANCES   AND
     ADVANTAGES    THEREUNTO   BELONGING   OR    IN   ANYWISE
     APPERTAINING, SITUATED IN BAYOU BONFOUCA ESTATE, SECTION
     1, SLIDELL, ST. TAMMANY PARISH, LOUISIANA, TO-WIT: LOT
     47 OF SAID SUBDIVISION AND MORE FULLY DESCRIBED AS
     FOLLOWS: SAID LOT 47 HAS A FRONTAGE OF 50 FEET ON
     MIDDLEBROOK DRIVE, WITH A DEPTH ON THE EAST OF 150.2
     FEET, A DEPTH ON THE WEST OF 123.9 FEET, AND A WIDTH IN
     THE REAR OF 100 FEET MORE OR LESS WHICH IS VARIED BY THE
     TRAVERSE OF BAYOU BONFOUCA.

     Next, on December 13, 2005, LeBlanc executed a mortgage in

favor of the U.S. Small Business Administration, which was recorded

in the St. Tammany Parish mortgage records on January 11, 2006. 4

Finally, LeBlanc executed another mortgage in favor of MERS nearly

identical to the Original Ocwen Mortgage, except that it identifies

the mortgaged property as Lot 47, rather than Lot 46, and contains

the metes and bounds for Lot 47.    Although the “Corrected Ocwen

Mortgage” is ostensibly dated July 25, 2005, it was not recorded

in the St. Tammany Parish mortgage records until March 8, 2006. 5


4 The record on appeal contains neither a copy of the SBA Mortgage,
nor the associated Act of Correction that was recorded in the
mortgage records on April 5, 2006.
5 The Corrected Ocwen Mortgage describes the mortgaged property,

in full, as follows:
                                5
     Thereafter, on June 7, 2006, the Clerk of Court for St.

Tammany Parish cancelled the Original Ocwen Mortgage from the

mortgage      records,   at   the   request   of   MERS.   Contrary   to   its

representations, MERS did not hold the promissory note secured by

the Original Ocwen Mortgage at that time, and the note had not

been satisfied.

     A decade later, on August 31, 2017, Maureen Philips LeBlanc

filed   for    bankruptcy     under   Chapter   13.    Contending   that   the




     Tax ID Number: 1240534749

     Land situated in the Parish of St. Tammany, State of
     Louisiana is described as follows:

     All that certain lot or parcel of ground, together with
     all the buildings and improvements thereon, and all the
     rights,   privileges, servitudes,    appurtenances   and
     advantages    thereunto  belonging    or   in    anywise
     appertaining, situated in Bayou Bonfouca Estates,
     Section I, Slidell, St. Tammany Parish, to-wit:

     Lot 47 of said subdivision and more fully described as
     follows:

     Said Lot 47 has a frontage of 50 feet on Middlebrook
     Drive, with a depth on the East of 150.2 feet, a depth
     on the West of 123.9 feet, with a width in the rear of
     100 feet more or less which is varied by the traverse of
     Bayou Bonfouca.

     All as will be seen by reference to plat of Survey No.
     2028 by John Sollberger, dated August 12, 1958. Further
     in accordance with survey by Ivan M. Borgen, C.E., dated
     February 14th, 1978, Survey No. 14,174, which is
     attached to Act No. 382990.

     Commonly known as: 161 Middlebrook Dr., Slidell, LA
     90458
                                        6
Original Ocwen Mortgage ranks as the first of three mortgages

recorded against Lot 47 in Section 1 of Bayou Bonfouca Estates,

Ocwen moved the Bankruptcy Court for an order: (1) annulling the

erroneous cancellation of the Original Ocwen Mortgage; and (2)

declaring    that       the   property       description        in    that    mortgage     is

sufficient to encumber Lot 47 and rank ahead of all mortgages

recorded after August 15, 2005.

       After conducting a trial and entertaining witness testimony,

the Bankruptcy Court issued an Order on October 30, 2018, granting

in part and denying in part Ocwen’s motion.                           In its ruling, the

Bankruptcy Court annulled the cancellation of the Original Ocwen

Mortgage but held that the property description in the Original

Ocwen Mortgage was insufficient to encumber or alert a third party

that   it   affects      Lot    47.         Accordingly,        the    Bankruptcy     Judge

determined       that    Ocwen’s      interest      in    Lot    47     dates      from   the

recordation of the Corrected Ocwen Mortgage on March 8, 2006, and

therefore,       ranks    behind      the    Real   Time    Mortgage         and    the   SBA

Mortgage.

       It is from this Order that Ocwen now appeals.                         Ocwen submits

that the Bankruptcy Court erred in holding that the Original Ocwen

Mortgage lacked a sufficient property description to encumber Lot

47 in Section 1 of Bayou Bonfouca Estates.                        In the alternative,

insofar     as    the    Bankruptcy         Court   was     correct       regarding       the

insufficiency       of        the   Original        Ocwen       Mortgage’s         property

                                              7
description, Ocwen submits that it erred in finding that the SBA

Mortgage ranks ahead of the Corrected Ocwen Mortgage when there is

no evidence regarding the validity or rank of the SBA Mortgage in

the record.

                                   I.

     A    district   court   functions    as    an   appellate    court     when

reviewing the decision of a bankruptcy court.              In re Webb, 954

F.2d 1102 (5th Cir. 1992).       The standard of review depends upon

whether a finding of fact or conclusion of law is subject to

review.   When findings of fact are reviewed, the clearly erroneous

standard applies.     United States v. United States Gypsum Co., 333

U.S. 364, 395 (1948).    However, where a finding of fact is premised

on an improper legal standard, it is not protected by the clearly

erroneous rule and is reviewed de novo.          In re Missionary Baptist

Foundation of America, 818 F.2d 1135, 1142 (5th Cir. 1987).

                                   II.

     The first issue on appeal is whether the Bankruptcy Court

erred in determining that the Original Ocwen Mortgage lacked a

sufficient    property   description     to    encumber   Lot    47   of   Bayou

Bonfouca Estates, Section 1, in Slidell, Louisiana. The Bankruptcy

Judge ruled that the description was misleading to those searching

the public records for documents affecting Lot 47 because Lots 46

and 47 both exist, were both owned by LeBlanc at one point in time,

and had at one time carried the same municipal address.                    After

                                    8
conducting a de novo review, the Court finds that the property

description in the Original Ocwen Mortgage was misleading and

therefore insufficient to create a valid conventional mortgage.

                                A.

     Under Louisiana law, a mortgage is a right over property that

secures an underlying obligation. See La. Civ. Code arts. 3278-

3287. Louisiana Civil Code article 3288 sets forth the requirements

for a valid conventional mortgage, one that is created by contract;

it provides:

     A contract of mortgage must state precisely the nature
     and situation of each of the immovables or other property
     over which it is granted; state the amount of the
     obligation, or the maximum amount of the obligations
     that may be outstanding at any time and from time to
     time that the mortgage secures; and be signed by the
     mortgagor.

La. Civ. Code art. 3288 (emphasis added).     The purpose of this

property description requirement is “to give notice to third

persons of exactly what property is mortgaged.” See In re Vezinot,

20 B.R. 950, 953 (Bankr. W.D. La. 1982) (citing Gretna Finance Co.

v. Camp, 212 So. 2d 857 (La. App. 4 Cir. 1968)). 6




6 Although In re Vezinot and Gretna Finance Co. interpreted former
Louisiana Civil Code Article 3306, “[t]he continuation of the exact
wording of the former Article [in Louisiana Civil Code Article
3288] is intended to insure [sic] that this jurisprudence will
continue to be authoritative in determining what kinds of
descriptions are sufficient, both between the parties and as to
third persons, to validly mortgage property.” See La. Civ. Code
art. 3288 cmt. (b).
                                9
     While    there   is   no   bright-line     rule   for   determining   the

sufficiency of a property description in a mortgage or deed,

Louisiana jurisprudence has distinguished between descriptions

that are misleading and those that are ambiguous.                  This case

literature instructs that a misleading description is insufficient

but that an ambiguous description may be valid, provided it can be

clarified by extrinsic evidence:

     A deed is deemed to constitute notice to third parties where
     it enables the court to locate and identify with certainty,
     the property intended to be conveyed, with the aid of such
     extrinsic evidence as is admissible under the rules of
     evidence. The recorded description need not be given with
     such particularity as to make resort to extrinsic evidence
     absolutely unnecessary. However, the description may not be
     so inaccurate or faulty as to be misleading.

Wood v. Morvant, 321 So. 2d 914, 918 (La. App. 1 Cir. 1975).

     Whether an inaccurate description is misleading turns on

whether the descriptive error is apparent from the public records.

See id. at 919 (“We find that in each instance the descriptive

errors in question were apparent on the face of the public record,

namely the official township maps on file and of record in the

office of the Clerk and Recorder.”); see also In re Vezinot, 20

B.R. at 954 (“Third persons searching the records for mortgages

should not be bound to look beyond the mortgage records unless the

mortgage     itself   refers     to   another    recorded     instrument.”).

Applying this standard, courts have recognized that “where the

description in the recorded [instrument] is so [m]isleading that


                                      10
it actually describes accurately some other property than that

mortgaged or sold, a purchaser is not only not put on his guard

thereby, but is actually put off his guard.”               See Mid-State Homes,

Inc. v. Knapp, 156 So. 2d 122, 126 (La. App. 3 Cir. 1963) (citations

omitted). On the other hand, a property description that “contains

inaccuracies    is   nonetheless       sufficient     if    it   identifies    the

property with certainty and if it is not so inaccurate or faulty

as to be misleading.”        C&G Constr., Inc. v. Valteau, 615 So. 2d

433, 436 (La. App. 4 Cir. 1993) (citations omitted).

     Although   these      rules    provide      helpful   guidance,    Louisiana

jurisprudence     emphasizes       that    “no    precise    criteria    can    be

established    for   distinguishing        between   descriptions      which   are

sufficient to put third persons on notice and those which are not.”

Wood, 321 So. 2d at 918.           As a result, “each case of this nature

must be decided in the light of its own peculiar facts and

circumstances.”      Id.    Moreover, while the case literature often

treats property descriptions in mortgages and deeds alike, at least

one Louisiana property law scholar has recognized an important

distinction:

     The description requirements for acts of sale of
     immovable property, and the willingness of courts to
     allow the eking of title to complete an insufficient
     description, are not automatically applicable to the
     contract of mortgage, which must “state precisely the
     nature and situation of each of the immovables or other
     property over which it is granted.”



                                          11
Dian Tooley-Knoblett, 24 La. Civ. L. Treatise, Sales § 6:10 (2018

ed.).

     Finally, a conventional mortgage is effective against third

parties only after it is recorded in the mortgage records of the

parish in which the immovable property is located.                  La. Civ. Code

arts. 3307, 3338; see Cimarex Energy Co. v. Mauboules, 40 So. 3d

931, 944 (La. 2010) (“The primary focus of the public records

doctrine is the protection of third persons against unrecorded

interests.”).

                                        B.

     In    this   case,   it    is   undisputed   that   the   Original     Ocwen

Mortgage contains the correct municipal address and tax ID number

for Lot 47 but the incorrect lot number and metes and bounds

description.      Ocwen contends that this conflicting information

gives rise to an ambiguity that can be clarified by extrinsic

evidence    and   that    the   Bankruptcy   Court   erred     in    finding   the

description misleading and thus insufficient to create a valid

mortgage.    Ocwen advances three main arguments in support of its

position: (1) the Bankruptcy Court’s decision fails to acknowledge

that the Original Ocwen Mortgage was discoverable through a search

of the St. Tammany Parish public records; (2) the Bankruptcy Court

failed to follow applicable Louisiana jurisprudence, as well as

its own precedent, as affirmed by this Court, in In re Heitmeier;

and (3) the Bankruptcy Court erroneously relied on jurisprudence

                                        12
applying   property        description      standards    pertaining       to    the

Louisiana Private Works Act, which explicitly provides that a

municipal address is not a sufficient property description.

      Real Time counters that the property description within the

four corners of the Original Ocwen Mortgage is misleading because

it specifically identifies Lot 46 and contains the metes and bounds

description for Lot 46, rather than Lot 47.                   Real Time further

submits that, although the municipal address and tax ID number are

related to Lot 47, the municipal address of 161 Middlebrook Drive

is   insufficient     to   determine     which   lot    was    intended    to    be

encumbered because the lots once shared this address, and a tax ID

number is also insufficient, especially where the lot number

identified matches the metes and bounds provided.

      The Court addresses each argument in turn.

                                       i.

      Ocwen first reiterates that the property description in the

Original Ocwen Mortgage was sufficient to place third parties on

notice   that   the   mortgage    encumbered      Lot    47    because    (1)    it

identifies the property as “161 Middlebrook Dr. Slidell, LA,” which

is the proper address for Lot 47, and (2) describes the mortgaged

property by the tax ID number that is linked to Lot 47.                        Ocwen

then submits that the Bankruptcy Court failed to acknowledge that

online searches of the St. Tammany Parish mortgage records using

the property’s municipal address and/or Maureen LeBlanc’s name all

                                       13
return the Original Ocwen Mortgage.         Because anyone searching for

encumbrances on 161 Middlebrook Drive would have found the Original

Ocwen Mortgage, the appellant contends, third parties had ample

notice of the security interest.         And to the extent there was any

ambiguity as to whether the Original Ocwen Mortgage encumbered Lot

46 or Lot 47, Ocwen argues that extrinsic evidence appropriately

resolved that ambiguity.       Specifically, Ocwen submits that Ms.

LeBlanc testified during trial that she intended to encumber Lot

47, rather than Lot 46.      The appellant also notes that Real Time

did not argue that it holds the first-in-rank mortgage on Lot 47

until recently during this litigation.

     The appellant also submits that the Bankruptcy Court erred in

relying   on   In   re   Vezinot,   which    it   contends   is   factually

distinguishable from this case.          In In re Vezinot, 20 B.R. 950

(Bankr. W.D. La. 1982), the U.S. Bankruptcy Court for the Western

District of Louisiana found misleading a property description that

included an incorrect municipal address (one that did not exist)

in addition to an incorrect physical description (one that did

exist).   There, the property description “within the four corners”

of the mortgage was “inaccurate and misleading” because it did

“not refer a party searching the mortgage records to a deed or

other instrument that would indicate that the property intended to

be mortgaged was anything other than [a different property that

did exist].”   Id. at 954.    Ocwen submits that that the description

                                    14
in the Vezinot mortgage offered no notice to third parties that

the   intended   property   was   encumbered   because   every   property

description in that mortgage was incorrect.       On the other hand, a

third party reading the Original Ocwen Mortgage here is given

express notice that the property encumbered is located at 161

Middlebrook Drive and is tied to the tax ID number for Lot 47,

even if ambiguity is introduced by the incorrect lot number.

Because the Original Ocwen Mortgage provides notice where the

Vezinot mortgage did not, Ocwen urges the Court that a different

outcome is warranted.

      The Court recognizes that a third party reading the Original

Ocwen Mortgage is given express notice that the property encumbered

is located at 161 Middlebrook Drive.     However, the record reflects

that Lots 46 and 47 are both linked to this municipal address.

First, Ms. LeBlanc testified that, when she purchased Lots 46 and

47 in 2001, they shared the municipal address of 161 Middlebrook

Drive. 7   Moreover, according to the testimony of former landman,


7 Although Ms. LeBlanc testified that she sold Lot 46 in 2004, the
record contains no evidence as to whether Lot 46 ever received a
separate physical address.
     According to the St. Tammany Parish Assessor’s Office website
(http://www.qpublic.net/la/loadpage.php?refurl=http://www.stasse
ssor.org), Lot 46 was no longer listed under 161 Middlebrook Drive
beginning in 2004, but it did not receive a distinguishing physical
address   (151   Middlebrook   Drive)   until   2007.  Thus,   this
governmental website reflects that, at the time the Original Ocwen
Mortgage was executed and recorded in 2005, Lot 46 had no physical
address whatsoever. See In re Katrina Canal Breaches Consol.
Litig., No. 05-4182, 2008 U.S. Dist. LEXIS 86538, at *271 (E.D.
                                    15
Kristen Brown, an online search of 161 Middlebrook Drive in the

mortgage   records   of   St.    Tammany   Parish   generates    mortgages

purportedly encumbering both lots.         Although the Original Ocwen

Mortgage   appears   in   this   search,   the   mortgage   is   listed   as

encumbering “Lot 46,” rather than Lot 47. 8




La. Sept. 8 2008) (“The Fifth Circuit has determined that courts
may take judicial notice of governmental websites.”) (citing Kitty
Hawk Aircargo, Inc. v. Chao, 418 F.3d 452, 457 (5th Cir. 2005)).
8 Kristen Brown testified as follows concerning her online search

of the St. Tammany Parish public records:
     Q: Does the Clerk of Court for St. Tammany Parish provide
     the ability to search for public records online?
     A: Yes.
     Q: And did you search the online St. Tammany parish
     public records using the municipal address of 161
     Middlebrook Drive in Slidell and using the subdivision
     of Bayou Bonfouca Estates?
     A: Yes.
                               . . .
     Q: Okay, Ms. Brown, does this document fairly and
     accurately represent a printout of the results for the
     online search of 161 Middlebrook Drive in Slidell in the
     subdivision of Bayou Bonfouca Estates?
     A: Using that criteria, yes.
     Q: Okay.    Your Honor, I’d like to offer, file, and
     introduce into evidence Ocwen Exhibit 15.
                               . . .
     The Court: All, right, do you have an objection to 15,
     its authenticity, or to the fact that it reflects three
     encumbrances on Lots 46 – well, two on 46, one of 47,
     the status of the first is cancelled, the bottom two
     active?
     Counsel for Real Time: No, Your Honor, I do not.
                               . . .
     The Court: . . . I also want to clarify and so the
     clerk’s   office   automatically   comes   up  with   the
     inscriptions based on their search engine but it does
     designate different lots because they are both – both
     lots I guess are falling under 161 Middlebrook?
                                    16
     Furthermore,    the   mortgage     incorporates       by   reference     the

Survey dated February 14, 1978, recorded as Instrument No. 382991

in the conveyance records of St. Tammany Parish.                Containing the

metes and bounds descriptions for both Lots 46 and 47, this

recorded survey confirms that the metes and bounds provided in

Original Ocwen Mortgage corresponds to Lot 46.

     Finally, with respect to the tax ID number listed in the

Original Ocwen Mortgage, one would have to look beyond the mortgage

records to the records of the St. Tammany Parish Assessor’s Office

to learn that such ID number is tied to Lot 47.                  Therefore, no

ambiguity is introduced by the incorrect lot number until one looks

beyond the mortgage records.          See In re Vezinot, 20 B.R. at 954

(“Third persons searching the records for mortgages should not be

bound to look beyond the mortgage records unless the mortgage

itself refers to another recorded instrument.”).                   Because the

property   description     in   the   Original     Ocwen      Mortgage   is   “so

misleading   that   it   actually     describes     accurately     some   other

property   than   that   mortgaged,”       it   cannot   be   supplemented     by

extrinsic evidence, such as Ms. LeBlanc’s testimony.               See id.




     A: It looks that way from this. I don’t – every clerk’s
     office is different when they enter in the legal
     description so it’s not really –
     The Court: But this definitely implies that there are
     two encumbrances on Lot 46 and one of Lot 47.
                                      17
                                ii.

     Ocwen next submits that the Bankruptcy Court failed to follow

applicable Louisiana jurisprudence, as well its own precedent.

According to Ocwen, Louisiana courts have held that the designation

of a municipal address sufficiently describes immovable property,

even when accompanied by an incorrect, more detailed property

description.   For support, Ocwen invokes C&G Construction, Inc. v.

Valteau, 615 So. 2d 433 (La. App. 4 Cir. 1993), in which the

Louisiana Fourth Circuit Court of Appeals held that a mortgage

containing a municipal address and a property description that was

incomplete but not otherwise erroneous extended to both lots tied

to that address.   There, the mortgage omitted reference to one of

the lots to be sold but identified the municipal address that

applied to both lots, as well as the conveyance book number and

folio number for the omitted lot.       Id. at 436-37.     The C&G

Construction court reasoned that the jurisprudence “require[s]

only that the description be sufficient to identify the property

with certainty and that it not be misleading.”      Id. at 436-37.

Thus, C&G Construction, more precisely, stands for the proposition

that “a reference to a municipal address in a property description

which   [i]s   otherwise   inaccurate   is   sometimes   considered

sufficient.”   Id. at 437 (emphasis added).    Where, as here, an

inaccurate property description is misleading, reference to a

municipal address is not sufficient.

                                18
     Ocwen also contends that the Bankruptcy Court failed to follow

its own precedent, In re Heitmeier, as affirmed by this Court.

According to Ocwen, opposite rulings should not have been reached

in In re Heitmeier and this case, which involve nearly identical

facts and were decided under nearly identical legal standards.               In

In re Heitmeier, No. 13-11320, 2013 WL 5705640 (Bankr. E.D. La.

Oct. 18, 2013), the Bankruptcy Judge found adequate a property

description    in   a   deed   of   trust,   Mississippi’s   analogue   to    a

conventional mortgage, that contained the municipal address for

one parcel of land but the metes and bounds description for an

adjacent parcel.        Applying Mississippi law, which requires only

that a property description place “a reasonably diligent person on

notice that there may be a security interest in the collateral,”

she determined that the deed of trust encumbered both parcels

because it was “sufficient to ‘raise a red flag to third parties’

that both properties may be subject to the security interest.”

Id. at *4-5.   In affirming that ruling, this Section of this Court

rejected the contention that the deed of trust was not valid as to

the lot that was identified solely by its municipal address:

     The Court disagrees.    The bankruptcy court properly
     found that the street address for 202 County Farm Road
     and the metes and bounds description of 201 were
     sufficient to “raise a red flag to third parties” that
     both of the properties could be subject to the security
     interest.




                                       19
In re Heitmeier, No. 13-6787, 2014 WL 1513886, at *2 (E.D. La.

Apr. 16, 2014).

     Although the Court agrees with Ocwen that it would have been

provident of the Bankruptcy Court to address Heitmeier in its

Reasons for Decision in this case, the Court finds Heitmeier

factually distinguishable.         In the Heitmeier deed, the street

address was correct for one parcel, while the metes and bounds

description was correct for an adjacent parcel. Here, with respect

to the Original Ocwen Mortgage, the lot number and metes and bounds

description were correct for one parcel (Lot 46), and the street

address and tax ID were correct for another parcel (Lot 47), but

that same street address had also applied to Lot 46.              Thus, a third

party   may   not   have   been    put     on   notice     that    any   further

investigation was necessary.

                                    iii.

     Finally, Ocwen contends that the Bankruptcy Court erroneously

relied upon jurisprudence pertaining to the property description

requirements of the Louisiana Private Works Act.                  For instance,

Ocwen submits, the Bankruptcy Court invoked Norman H. Voelkel

Construction, Inc. v. Recorder of Mortgages for East Baton Rouge

Parish, 859 So. 2d 9 (La. App. 1 Cir. 2003), in which the Louisiana

First   Circuit     concluded     that     a    property    description      was

insufficient to perfect a construction privilege under the Private

Works Act.    Contrary to the Louisiana Civil Code’s requirements

                                     20
for the creation of a conventional mortgage, Louisiana Revised

Statutes § 9:4831(C) expressly provides that a municipal address

alone is not an adequate property description for the perfection

of a construction privilege:

     Each filing made with the recorder of mortgages pursuant
     to this Part which contains a reference to immovable
     property shall contain a description of the property
     sufficient to clearly and permanently identify the
     property. A description which includes the lot and/or
     square and/or subdivision or township and range shall
     meet the requirement of this Subsection.     Naming the
     street or mailing address without more shall not be
     sufficient to meet the requirements of this Subsection.

La. R.S. § 9:4831(C).         Ocwen argues that the absence of an

equivalent provision in the law governing conventional mortgages

suggests that a municipal address can be sufficient to put third

parties on notice of the existence of a traditional mortgage.          The

Bankruptcy Court also invoked Ocwen Loan Servicing, LLC v. Porter,

248 So. 3d 491 (La. App. 4 Cir. 2018), in which the Louisiana

Fourth Circuit cited Norman and its application of the Private

Works Act in finding a property description insufficient that

referenced a municipal address but lacked a metes and bounds

description.    Ocwen submits that the Fourth Circuit erred in

applying the Norman court’s analysis outside the context of the

Private Works Act and that this error should not be repeated here.

     Although   the   Court   recognizes   a   distinction   between   the

property description requirements for construction privileges and

conventional mortgages, whether or not a municipal address, alone,

                                   21
is sufficient to give rise to a valid conventional mortgage is not

at issue here.    In this case, the Original Ocwen Mortgage contains

a municipal address that was once linked to both Lots 46 and 47,

coupled with a reference to Lot 46, a metes and bounds description

for Lot 46, and a tax ID number that one would have to look beyond

the mortgage records to learn is tied to Lot 47.    The law is clear

that whether a property description is sufficient to create a valid

conventional mortgage must be decided on a case-by-case basis.

See Wood v. Morvant, 321 So. 2d 914, 918 (La. 1 Cir. 1975).    After

conducting a de novo review, this Court finds that, under the

“peculiar facts and circumstances” of this case, the property

description in the Original Ocwen Mortgage was insufficient to

give notice to third persons that it was intended to encumber Lot

47.   See id.    In other words, even if a municipal address, alone,

could be sufficient to create a valid conventional mortgage, it

would not be adequate under the facts present on this record.

                                 III.

      The next issue on appeal is whether the Bankruptcy Court erred

in concluding that the SBA Mortgage ranks ahead of the Original

Ocwen Mortgage when there is no evidence regarding the validity or

rank of the SBA Mortgage in the record.     Although the Bankruptcy

Court’s decision states that the parties stipulated to this fact,

no formal stipulation can be found.     Moreover, the SBA has never



                                  22
filed a proof of claim, nor has it made any appearance in this

proceeding.

                                    A.

     Under Louisiana law, a mortgage is a right that is only

accessory to an underlying obligation.              La. Civ. Code art. 3282.

In other words, a mortgage exists and can be enforced only to the

extent that the underlying obligation exists.               See id.    Thus, if

there is no underlying debt, there is likewise no valid mortgage.

See Colonial Bank v. Marina Seafood Market, Inc., 425 So. 2d 722,

724 (La. 1983).

     Because    the   Bankruptcy   Court      had    no   evidence    before   it

regarding the amount or validity of the obligation underlying the

SBA Mortgage, it was error for it to conclude that there was an

existing security interest.        See In re Raelyn Sales, Inc., No.

3:01-CV-17, 2002 WL 226364, *5 (N.D. Tex. Feb. 12, 2002) (reversing

bankruptcy court’s finding where no evidence of record supported

that conclusion).

                                    B.

     In addition, the Bankruptcy Court was not presented with

evidence   of   the   SBA   Mortgage,    or    the    corresponding     Act    of

Correction, and therefore could not examine the sufficiency of

those documents.      Because the sufficiency of the SBA’s documents

was not litigated, the Bankruptcy Court did not have an opportunity



                                    23
to consider whether the SBA improperly used an Act of Correction

to correct a substantive error, rather than a clerical one.

     Louisiana   Revised    Statutes     §   35:2.1   authorizes    acts   of

correction to correct clerical errors and other minor mistakes in

recorded   documents,      after   which     the   correction      is   given

retroactive effect to the time of the recordation of the original

document; it provides:

     A. A clerical error in a notarial act affecting movable
     or immovable property or any other rights, corporeal or
     incorporeal, may be corrected by an act of correction
     executed by the notary or one of the notaries before
     whom the act was passed, or by the notary who actually
     prepared the act containing the error.      The act of
     correction shall be executed by the notary before two
     witnesses and another notary public.

     B. The act of correction executed in compliance with
     this Section shall be given retroactive effect to the
     date of recordation of the original act. However, the
     act of correction shall not prejudice the rights
     acquired by any third person before the act of correction
     is recorded where the third person reasonably relied on
     the original act. The act of correction shall not alter
     the true agreement and intent of the parties.

     C. A certified copy of the act of correction executed in
     compliance with this Section shall be deemed to be
     authentic for purposes of executory process.

     D. This Section shall be in addition to other laws
     governing executory process.

La. R.S. § 35:2.1.   Notably, Louisiana courts have emphasized that

§ 35:2.1 only applies to errors that are “clerical,” rather than

“substantive” in nature. See First Nat’l Bank, USA v. DDS Constr.,

LLC, 91 So. 3d 944, 955 (La. 2012); Cockerham v. Cockerham, 201


                                    24
So. 3d 253, 262 (La. App. 1 Cir. 2013); Vickers v. Vickers, 25 So.

3d 210, 213–14 (La. App. 3 Cir. 2009).                A “clerical error” results

“‘from a minor mistake or inadvertence, esp. in writing or copying

something     on    the   record,   and   not    from    judicial    reasoning    or

determination.’”          First Nat’l Bank, 91 So. 3d at 956 (quoting

Black’s Law Dictionary 622 (9th ed. 2009)).                   Stated differently,

an error is substantive where “there is no evidence to suggest

that it . . . resulted from a minor mistake or inadvertence during

the document preparation process.”              Vickers, 25 So. 3d at 213.

      Ocwen submits that the Bankruptcy Judge’s statement regarding

the   rank     of    the    SBA     Mortgage     is     inconsistent       with   her

characterization of the property description in the Original Ocwen

Mortgage because both instruments contained the same error.                       On

the   one    hand,    the   Bankruptcy     Court      found   that   the    property

description in the Original Ocwen Mortgage provides a metes and

bounds description “wholly different from that of Lot 47,” but on

the other hand, she implicitly found that SBA Act of Correction

remedied something other than a substantive error.

      Because the Bankruptcy Court’s decision fails to address the

validity of the SBA Mortgage or the associated Act of Correction,

the factual record is not sufficiently developed for this Court to

determine the validity or rank of the SBA Mortgage.                    Under these

circumstances, remand is appropriate.



                                          25
     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the Bankruptcy Court’s ruling that the property description in the

Original Ocwen Mortgage was insufficient to encumber Lot 47 is

AFFIRMED.   IT IS FURTHER ORDERED: that the matter is REMANDED for

a determination on the merits as to the validity and rank of the

SBA Mortgage, consistent with the standards discussed herein.



                            New Orleans, Louisiana, June 3, 2019


                               ______________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




                                26
